         Case 1:20-cv-04669-GBD Document 79 Filed 05/04/21 Page 1 of 1




May 4, 2021


VIA ECF

Hon. George B. Daniels
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 11A
New York, New York 10007

       Re:    Athena Art Finance v. Certain Artwork by Jean-Michel Basquiat, in Rem,
              Case No. 20 Civ. 4669 (GBD)
              Response to Athena’s May 4, 2021, Letter

Dear Judge Daniels,

        We write on behalf of Intervenor-Plaintiff Satfinance Investment Limited (“SIL”) to
respond to Athena’s May 4, 2021, letter (Dkt. No. 78) stating that in response to SIL’s pre-
motion conference request (Dkt. No. 77), Athena began, and now has completed its document
production. To be clear, SIL was prepared to comply with the March 22, 2021, Court-ordered
document-production deadline, but held off on doing so at the time in light of Athena’s request
for a “short” adjournment, which SIL agreed to as a courtesy. When several days turned into
well over one month, SIL produced its documents and demanded that Athena promptly do the
same, which again it did not do despite several assurances, which is what prompted SIL’s letter
to the Court. Notwithstanding the foregoing, in light of Athena’s representation that it has
“completed” its document production, SIL respectfully withdraws without prejudice its pre-
motion conference request.

                                                   Respectfully submitted,




                                                   Judd B. Grossman


cc:    All counsel (via ECF)
